




ThermoEnergy Corporation
2008 Incentive
Stock Plan, as amended

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
Article 1.
Establishment, Objectives, and Duration
1
     
Article 2.
Definitions
1
     
Article 3.
Administration
4
     
Article 4.
Shares Subject to the Plan and Maximum Awards
4
     
Article 5.
Eligibility and Participation
5
     
Article 6.
Stock Options
6
     
Article 7.
Stock Appreciation Rights
7
     
Article 8.
Restricted Stock
8
     
Article 9.
Performance Units and Performance Shares
9
     
Article 10.
Performance Measures
9
     
Article 11.
Rights of Participants
10
     
Article 12.
Termination of Employment/Directorship
10
     
Article 13.
Change in Control
11
     
Article 14.
Amendment, Modification, and Termination
11
     
Article 15.
Withholding
12
     
Article 16.
Successors
12
     
Article 17.
General Provisions
12


 
 

--------------------------------------------------------------------------------

 

Article 1. Establishment, Objectives, and Duration
 
1.1          Establishment of the Plan.  ThermoEnergy Corporation, a
Delaware corporation (the “Company”), hereby adopts the “ThermoEnergy
Corporation 2008 Incentive Stock Plan” (hereinafter referred to as the “Plan”),
as set forth in this document.  The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Performance Shares and Performance Units.
 
1.2          Objectives of the Plan. The objectives of the Plan are to optimize
the profitability and growth of the Company through incentives that are
consistent with the Company’s goals and that link the personal interests of
Participants to those of the Company’s stockholders, to provide Participants
with an incentive for excellence in individual performance, and to promote
teamwork among Participants.
 
The Plan is further intended to provide flexibility to the Company and its
Subsidiaries in their ability to motivate, attract, and retain the services of
Participants who make significant contributions to the Company’s success and to
allow Participants to share in that success.
 
1.3          Duration of the Plan. The Plan shall remain in effect, subject to
the right of the Committee to amend or terminate the Plan at any time pursuant
to Article 14 hereof, until all Shares subject to it shall have been purchased
or acquired according to the Plan’s provisions.  However, in no event may an
Award of an Incentive Stock Option be granted under the Plan on or after the
tenth (10th) anniversary of the Effective Date.
 
Article 2. Definitions
 
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
 
2.1          “Award” means, individually or collectively, a grant under this
Plan of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Performance Shares or Performance Units.
 
2.2          “Award Agreement” means a written or electronic agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan.
 
2.3          “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
 
2.4          “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
2.5          “Change in Control” shall be deemed to have occurred under any one
or more of the following conditions:
 
 
i.
if, within one year of any merger, consolidation, sale of a substantial part of
the Company’s assets, or contested election, or any combination of the foregoing
transactions (a “Transaction”), the persons who were directors of the Company
immediately before the Transaction shall cease to constitute a majority of the
Board of Directors (x) of the Company or (y) of any successor to the Company, or
(z) if the Company becomes a subsidiary of or is merged into or consolidated
with another corporation, of such corporation (the Company shall be deemed a
subsidiary of such other corporation if such other corporation owns or controls,
directly or indirectly, a majority of the combined voting power of the
outstanding shares of the capital stock of the Company entitled to vote
generally in the election of directors (“Voting Stock”));

 
 
ii.
if, as a result of a Transaction, the Company does not survive as an entity, or
its shares are changed into the shares of another corporation unless the
stockholders of the Company immediately prior to the Transaction own a majority
of the outstanding shares of such other corporation immediately following the
Transaction;


 
 

--------------------------------------------------------------------------------

 

 
iii.
if any Person becomes, after the date this Plan is adopted, a beneficial owner
directly or indirectly of securities of the Company representing 50% or more of
the combined voting power of the Company’s Voting Stock;

 
 
iv.
the dissolution or liquidation of the Company is approved by its stockholders;
or

 
 
v.
if the members of the Board as of the date this Plan is adopted (the “Incumbent
Board”) cease to represent at least two-thirds of the Board; provided, that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by at least
two-thirds of the members comprising the Incumbent Board (either by a specific
vote or by approval of the proxy statement in which such person is named as a
nominee for director without objection to such nomination) shall be, for
purposes of this paragraph (v), treated as though such person were a member of
the Incumbent Board.

 
2.6          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
2.7          “Committee” means the Compensation Committee of the Company’s Board
of Directors, or such other committee appointed from time to time by the Board
of Directors to administer the Plan.  The full Board of Directors, in its
discretion, may act as the Committee under the Plan, whether or not a Committee
has been appointed, and shall do so with respect to grants of Awards to
non-employee Directors.  The Committee may delegate to one or more members of
the Committee or officers of the Company, individually or acting as a committee,
any portion of its authority, except as otherwise expressly provided in the
Plan.  In the event of a delegation to a member of the Committee, officer or a
committee thereof, the term "Committee" as used herein shall include the member
of the Committee, officer or committee with respect to the delegated
authority.  Notwithstanding any such delegation of authority, the Committee
comprised of members of the Board of Directors and appointed by the Board of
Directors shall retain overall responsibility for the operation of the Plan.
 
2.8          “Company” means ThermoEnergy Corporation, a Delaware corporation,
together will all subsidiaries thereof, and any successor thereto as provided in
Article 16 hereof.
 
2.9          “Covered Employee” means a Participant who, as of the date of
vesting and/or payout of an Award, or the date the Company or any of its
Subsidiaries is entitled to a tax deduction as a result of the Award, as
applicable, is one of the group of “covered employees,” as defined in the
regulations promulgated under Code Section 162(m), or any successor statute.
 
2.10        “Director” means any individual who is a member of the Board of
Directors of the Company; provided, however, that any Director who is employed
by the Company shall be treated as an Employee under the Plan.
 
2.11        “Disability” shall mean a condition whereby the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical impairment which can be expected to result in death or
which is or can be expected to last for a continuous period of not less than
twelve months, all as verified by a physician acceptable to, or selected by, the
Company.
 
2.12        “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.
 
2.13        “Employee” means any employee of the Company or its Subsidiaries.
 
2.14        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
 
2.15        “Fair Market Value” as of any date and in respect of any Share means
the then most recent closing price of a Share reported by the exchange or other
trading system on which Shares are primarily traded or, if deemed appropriate by
the Committee for any reason, the fair market value of Shares shall be as
determined by the Committee in such other manner as it may deem appropriate.  In
no event shall the fair market value of any Share be less than its par value.

 
-2-

--------------------------------------------------------------------------------

 

2.16        “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 hereof and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422.
 
2.17        “Insider” shall mean an individual who is, on the relevant date, an
executive officer, director or ten percent (10%) beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act.
 
2.18        “Key Employee” shall mean, with respect to the Company, an
individual as defined in Code Section 416(i) (without regard to paragraph (5)
thereof).
 
2.19        “Non-Employee Director” shall mean any member of the Board of who is
neither (i) an employee of the Company nor (ii) a member of the immediate family
of an employee of the Company.
 
2.20        “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares granted under Article 6 hereof that is not intended to meet the
requirements of Code Section 422, or that otherwise does not meet such
requirements.
 
2.21        “Option” means an Incentive Stock Option or a Nonqualified
Stock Option.
 
2.22        “Option Price” means the price at which a Share may be purchased by
a Participant pursuant to an Option.
 
2.23        “Participant” means an Employee, Director or consultant  who has
been selected to receive an Award or who has an outstanding Award granted under
the Plan.
 
2.24        “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Code Section 162(m).
 
2.25        “Performance Share” means an Award granted to a Participant, as
described in Article 9 hereof.
 
2.26        “Performance Unit” means an Award granted to a Participant, as
described in Article 9 hereof.
 
2.27        “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock is limited in some way (based on the passage of
time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, at its discretion), and the Shares are
subject to a substantial risk of forfeiture, pursuant to the Restricted Stock
Award Agreement, as provided in Article 8 hereof.
 
2.28        “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof
and the rules promulgated thereunder, including a “group” as defined in
Section 13(d) thereof and the rules promulgated.
 
2.29        “Restricted Stock” means an Award granted to a Participant pursuant
to Article 8 hereof.
 
2.30        “Shares” means shares of the Company’s common stock, par value
$0.001 per share.
 
2.31        “Stock Appreciation Right” or “SAR” means an Award, granted alone or
in connection with a related Option, designated as an SAR, pursuant to the terms
of Article 7 hereof.
 
2.32        “Subsidiary” means any corporation, partnership, joint venture, or
other entity in which the Company, directly or indirectly, has a majority voting
interest.   With respect to Incentive Stock Options, “Subsidiary” means any
entity, domestic or foreign, whether or not such entity now exists or is
hereafter organized or acquired by the Company or by a Subsidiary that is a
“subsidiary corporation” within the meaning of Code Section 424(d) and the rules
thereunder.

 
-3-

--------------------------------------------------------------------------------

 

2.33        “Ten Percent Shareholder” means an employee who at the time an ISO
is granted owns Shares possessing more than ten percent of the total combined
voting power of all classes of Shares of the Company or any Subsidiary, within
the meaning of Code Section 422.


Article 3. Administration


3.1          General. Subject to the terms and conditions of the Plan, the Plan
shall be administered by the Committee.  The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors.  The Committee shall have the authority to delegate administrative
duties to officers of the Company.  For purposes of making Awards intended to
qualify for the Performance Based Exception under Code Section 162(m), to the
extent required under such Code Section, the Committee shall be comprised solely
of two or more individuals who are “outside directors”, as that term is defined
in Code Section 162(m) and the regulations thereunder.
 
3.2          Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions hereof, the Committee shall have full power to select Employees,
Directors and consultants who shall be offered the opportunity to participate in
the Plan; determine the sizes and types of Awards; determine the terms and
conditions of Awards in a manner consistent with the Plan; construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
establish, amend, or waive rules and regulations for the Plan’s administration;
and amend the terms and conditions of any outstanding Award as provided in the
Plan.  Further, the Committee shall make all other determinations that it deems
necessary or advisable for the administration of the Plan.  As permitted by law
and the terms of the Plan, the Committee may delegate its authority herein.  No
member of the Committee shall be liable for any action taken or decision made in
good faith relating to the Plan or any Award granted hereunder.
 
3.3          Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee shall be final, conclusive, and binding on all
persons, including the Company, its stockholders, Directors, Employees,
Participants, and their estates and beneficiaries, unless changed by the Board.
 
Article 4. Shares Subject to the Plan and Maximum Awards
 
4.1          Number of Shares Available for Grants.  Subject to adjustment as
provided in Section 4.2 hereof, the number of Shares hereby reserved for
issuance to Participants under the Plan shall be Twenty Million Shares
(20,000,000).  Any Shares covered by an Award (or portion of an Award) granted
under the Plan which is forfeited or canceled or expires shall be deemed not to
have been delivered for purposes of determining the maximum number of Shares
available for delivery under the Plan.  Shares may be authorized, unissued
shares or Treasury shares.  The Committee shall determine the appropriate
methodology for calculating the number of Shares issued pursuant to the Plan.
 
The following limitations shall apply to the grant of any Award to a Participant
in a fiscal year:
 
 
(a)
Stock Options:  The maximum aggregate number of Shares that may be granted in
the form of Stock Options pursuant to Awards granted in any one fiscal year to
any one Participant shall not be limited.

 
 
(b)
SARs:  The maximum aggregate number of Shares that may be granted in the form of
Stock Appreciation Rights pursuant to Awards granted in any one fiscal year to
any one Participant shall be 500,000.

 
 
(c)
Restricted Stock: The maximum aggregate of Shares that may be granted with
respect to Awards of Restricted Stock granted in any one fiscal year to any one
Participant shall be 250,000.


 
-4-

--------------------------------------------------------------------------------

 

 
(d)
Performance Shares/Performance Units Awards:  The maximum aggregate grant with
respect to Awards of Performance Shares made in any one fiscal year to any one
Participant shall be equal to the Fair Market Value of 250,000 Shares (measured
on the date of grant); the maximum aggregate amount awarded with respect to
Performance Units to any one Participant in any one fiscal year may not exceed
$250,000.

 
4.2          Adjustments in Authorized Shares.  Upon a change in corporate
capitalization, such as a stock split, stock dividend or a corporate
transaction, such as any merger, consolidation, combination, exchange of shares
or the like, separation, including a spin-off, or other distribution of stock or
property of the Company, any reorganization (whether or not such reorganization
comes within the definition of such term in Code Section 368) or any partial or
complete liquidation of the Company, (i) the number and class of Shares reserved
for issuance to Participants under the Plan, (ii) the number and class of and/or
price of Shares subject to outstanding Awards granted under the Plan, and (iii)
the Award limits set forth in Section 4.1, shall be proportionately adjusted in
such manner as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights.
 
4.3          Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided that (i) no such
adjustment shall be authorized if, and to the extent that, such adjustment would
result in an accounting charge for any affected outstanding Awards in accordance
with Financial Accounting Standard No. 123R (Accounting for Share Based
Compensation) or (ii) unless the Committee determines otherwise at the time such
adjustment is considered, no such adjustment shall be authorized to the extent
inconsistent with the Plan’s or any Award’s meeting the requirements of Section
162(m) of the Code, as from time to time amended.


Article 5. Eligibility and Participation
 
5.1          Eligibility. Persons eligible to participate in this Plan include
all Employees, Directors and consultants of the Company and its Subsidiaries.
 
5.2          Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award, provided that Incentive Stock Options shall
only be awarded to Employees of the Company or its Subsidiaries.
 
5.3          Stock Options for Non-Employee Directors 
 
 
(a)
Subject to the provisions of Section 5.3(d), each person who, subsequent to the
Effective Date, is for the first time elected or appointed to the Board and who
qualifies, at such time, as a Non-Employee Director, shall automatically be
granted a Nonqualified Stock Option to purchase 30,000 Shares, effective as of
the date of his or her election or appointment to the Board, on the terms and
conditions set forth in the Plan, at an Option Price equal to the Fair Market
Value of a Share on the date of grant or, if the date of the grant is not a
business day on which the Fair Market Value can be determined, on the last
business day preceding the date of grant on which the Fair Market Value can be
determined.

 
 
(b)
Subject to the provisions of Section 5.3(d), each Non-Employee Director who is
re-elected as a director at an annual meeting of stockholders shall be granted
an additional Nonqualified Stock Option to purchase 30,000 Shares, on the terms
and conditions set forth in the Plan, at an option price per share equal to the
Fair Market Value of a Share on the date of such annual meeting.


 
-5-

--------------------------------------------------------------------------------

 

 
(c)
All Options granted to Non-Employee Directors pursuant to this Section 5.3 shall
vest and become fully exercisable on the date of the first annual meeting of
stockholders occurring after the end of the fiscal year of the Company during
which such Option was granted.  All Options granted to Non-Employee Directors
pursuant to this Section 5.3 shall expire on the tenth (10th) anniversary of the
date of grant, subject to earlier termination as provided in Article 12.

 
Article 6. Stock Options
 
6.1          Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.
 
6.2          Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
 
6.3          Option Price. The Option Price for each grant of an Option under
this Plan shall be as determined by the Committee; provided, however, the
per-share exercise price shall not be less than the Fair Market Value of the
Shares on the date of grant.  
 
The Option Price for each Option shall equal the Fair Market Value of the Shares
at the time such option is granted.  If an ISO is granted to a Ten Percent
Shareholder the Option Price shall be at least 110 percent (110%) of the Fair
Market Value of the Shares subject to the ISO.
 
6.4          Duration of Options. Except as otherwise provided in this Plan,
each Option granted to a Participant shall expire at such time as the Committee
shall determine at the time of grant, provided that an ISO must expire no later
than the tenth (10th) anniversary of the date the ISO was granted.  However, in
the case of an ISO granted to a Ten Percent Shareholder, the ISO by its terms
shall not be exercisable after the expiration of five (5) years from the date
such ISO is granted.
 
6.5          Exercise of Options.  Options shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall in
each instance approve, which need not be the same for each grant or for each
Participant.
 
6.6          Payment. Options shall be exercised by the delivery of a written,
electronic or telephonic notice of exercise to the Company or its designated
agent, setting forth the number of Shares with respect to which the Option is to
be exercised, accompanied by full payment of the Option Price for the Shares.
 
Upon the exercise of any Option, the Option Price for the Shares being purchased
pursuant to the Option shall be payable to the Company in full either: (a) in
cash or its equivalent; or (b) subject to the Committee’s approval, by delivery
of previously acquired Shares having an aggregate Fair Market Value at the time
of exercise equal to the total Option Price (provided that the Shares that are
delivered must have been held by the Participant for at least six (6) months
prior to their delivery to satisfy the Option Price); or (c) by a combination of
(a) and (b); or (d) by any other method approved by the Committee in its sole
discretion.  Unless otherwise determined by the Committee, the delivery of
previously acquired Shares may be done through attestation.  No fractional
shares may be tendered or accepted in payment of the Option Price.
 
Unless otherwise determined by the Committee, cashless exercises are permitted
pursuant to Federal Reserve Board’s Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of notification of exercise and full payment, the Company shall deliver
to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased pursuant to the
Option(s).

 
-6-

--------------------------------------------------------------------------------

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
 
6.7          Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.
 
6.8          Nontransferability of Options.
 
 
(a)
Incentive Stock Options.  No ISO granted under the Plan may be sold,
transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  Further, all ISOs granted to a Participant under the Plan shall
be exercisable during such Participant’s lifetime only by such Participant.

 
 
(b)
Nonqualified Stock Options.  Except as otherwise provided in the applicable
Award Agreement, no NQSO may be sold, transferred, pledged, assigned, encumbered
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.  Further, except as otherwise provided in the
applicable Award Agreement, all NQSOs granted to a Participant shall be
exercisable during such Participant’s lifetime only by such Participant.

 
6.9           Special Limitation on Grants of Incentive Stock Options.  No ISO
shall be granted to an Employee under the Plan or any other ISO plan of the
Company or its Subsidiaries to purchase Shares as to which the aggregate Fair
Market Value (determined as of the date of grant) of the Shares which first
become exercisable by the Employee in any calendar year exceeds $100,000.  To
the extent an Option initially designated as an ISO exceeds the value limit of
this Section 6.9 or otherwise fails to satisfy the requirements applicable to
ISOs, it shall be deemed a NQSO and shall otherwise remain in full force and
effect.
 
Article 7. Stock Appreciation Rights
 
7.1          Grant of SARs. Subject to the terms and conditions of the Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee.
 
Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
 
The grant price of a SAR shall equal the Fair Market Value of a Share on the
date of grant.
 
7.2          SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine.
 
7.3          Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion.
 
7.4          Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes upon them.
 
7.6          Payment of SAR Amount. Upon exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
 
 
(a)
The amount by which the Fair Market Value of a Share on the date of exercise
exceeds the grant price of the SAR; by

 
 
(b)
The number of Shares with respect to which the SAR is exercised.

 
 
-7-

--------------------------------------------------------------------------------

 

The payment upon SAR exercise shall be in Shares.  Any Shares delivered in
payment shall be deemed to have a value equal to the Fair Market Value on the
date of exercise of the SAR.
 
7.7          Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, encumbered, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, except as otherwise provided in a Participant’s Award Agreement, all
SARs granted to a Participant under the Plan shall be exercisable during such
Participant’s lifetime only by such Participant.
 
Article 8. Restricted Stock
 
8.1          Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.
 
8.2          Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period(s)
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of this Plan.
 
8.3          Transferability. Except as provided in the Award Agreement, the
Shares of Restricted Stock granted herein may not be sold, transferred, pledged,
assigned, encumbered, or otherwise alienated or hypothecated until the end of
the applicable Period of Restriction established by the Committee and specified
in the Restricted Stock Award Agreement, or upon earlier satisfaction of any
other conditions, as specified by the Committee in its sole discretion and set
forth in the Restricted Stock Award Agreement. All rights with respect to the
Restricted Stock granted to a Participant under the Plan shall be available
during such Participant’s lifetime and prior to the end of the Period of
Restriction only to such Participant.
 
8.4          Other Restrictions. The Committee may impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable federal or
state securities laws.
 
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied.
 
Except as otherwise provided in the Award Agreement, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.
 
8.5          Voting Rights. Unless the Committee determines otherwise at the
time of grant, Participants holding Shares of Restricted Stock granted hereunder
shall have the right to exercise full voting rights with respect to those Shares
during the Period of Restriction.
 
8.6          Dividends and Other Distributions. During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
(whether or not the Company holds the certificate(s) representing such Shares)
shall, unless the Committee determines otherwise at the time of grant, be
credited with dividends paid with respect to the underlying Shares while they
are so held. The Committee may apply any restrictions to the dividends that the
Committee deems appropriate. Without limiting the generality of the preceding
sentence, if the grant or vesting of Restricted Shares granted to a Covered
Employee is designed to comply with the requirements of the Performance-Based
Exception, the Committee may apply any restrictions it deems appropriate to the
payment of dividends declared with respect to such Restricted Shares, such that
the dividends and/or the Restricted Shares maintain eligibility for the
Performance-Based Exception.

 
-8-

--------------------------------------------------------------------------------

 

Article 9.  Performance Units and Performance Shares
 
9.1          Grant of Performance Units/Shares Awards. Subject to the terms of
the Plan, Performance Units and/or Performance Shares Awards may be granted to
Participants in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee.
 
9.2          Award Agreement.  At the Committee’s discretion, each grant of
Performance Units/Shares Awards may be evidenced by an Award Agreement that
shall specify the initial value, the duration of the Award, the performance
measures, if any, applicable to the Award, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
 
9.3          Value of Performance Units/Shares Awards.  Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant.  Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant.  The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Units/Shares
Awards that will be paid out to the Participant.  For purposes of this Article
9, the time period during which the performance goals must be met shall be
called a “Performance Period.”
 
9.4          Earning of Performance Units/Shares Awards.  Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Shares Awards shall be entitled to receive a payout based on
the number and value of Performance Units/Shares Awards earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
 
9.5          Form and Timing of Payment of Performance Units/Shares
Awards.  Payment of earned Performance Units/Shares Awards shall be as
determined by the Committee and, if applicable, as evidenced in the related
Award Agreement.  Subject to the terms of the Plan, the Committee, in its sole
discretion, may pay earned Performance Units/Shares Awards in the form of cash
or in Shares (or in a combination thereof) that have an aggregate Fair Market
Value equal to the value of the earned Performance Units/Shares Awards at the
close of the applicable Performance Period.  Such Shares may be delivered
subject to any restrictions deemed appropriate by the Committee.  No fractional
shares will be issued.  The determination of the Committee with respect to the
form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award or the resolutions establishing the Award.
 
Unless otherwise provided by the Committee, Participants holding Performance
Units/Shares shall be entitled to receive dividend units with respect to
dividends declared with respect to the Shares represented by such Performance
Units/Shares.  Such dividends may be subject to the same accrual, forfeiture,
and payout restrictions as apply to dividends earned with respect to Shares of
Restricted Stock, as set forth in Section 8.6 hereof, as determined by the
Committee.
 
9.6          Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Performance Units/Shares Awards may not be sold, transferred,
pledged, assigned, encumbered, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.


Article 10. Performance Measures


Unless and until the Committee proposes for shareholder vote and the Company’s
shareholders approve a change in the general performance measures set forth in
this Article 10, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Covered Employees that are designed to
qualify for the Performance-Based Exception, the performance measure(s) to be
used for purposes of such grants shall be chosen from among:
 
 
(a)
Earnings per share;


 
-9-

--------------------------------------------------------------------------------

 

 
(b)
Net income (before or after taxes);

 
 
(c)
Cash flow (including, but not limited to, operating cash flow and free cash
flow);

 
 
(d)
Gross revenues;

 
 
(e)
Gross margins;

 
 
(f)
EBITDA; and

 
 
(g)
Any of the above measures compared to peer or other companies.

 
Performance measures may be set either at the corporate level, subsidiary level,
division level, or business unit level.
 
Awards that are designed to qualify for the Performance-Based Exception, and
that are held by Covered Employees, may not be adjusted upward (the Committee
shall retain the discretion to adjust such Awards downward).
 
If applicable tax and/or securities laws change to permit Committee discretion
to alter the governing performance measures without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval.
 
Article 11. Rights of Participants
 
11.1        Employment. Nothing in the Plan shall confer upon any Participant
any right to continue in the Company’s or its Subsidiaries’ employ, or as a
Director, or interfere with or limit in any way the right of the Company or its
Subsidiaries to terminate any Participant’s employment or directorship at any
time.
 
11.2        Participation. No Employee, Director or consultant shall have the
right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award.
 
11.3        Rights as a Stockholder. Except as provided in Sections 8.5, 8.6 and
9.5 or in applicable Award Agreement consistent with such Sections, a
Participant shall have none of the rights of a shareholder with respect to
shares of Common Stock covered by any Award until the Participant becomes the
record holder of such Shares, or the Period of Restriction has expired, as
applicable.


Article 12. Termination of Employment/Directorship


Upon termination of the Participant's employment or directorship for any reason
other than Disability or death, an Award granted to the Participant may be
exercised by the Participant or permitted transferee at any time on or prior to
the earlier of the expiration date of the Award or the expiration of three (3)
months after the date of termination but only if, and to the extent that, the
Participant was entitled to exercise the Award at the date of termination.  All
Awards or any portion thereof not yet vested or exercisable or whose Period of
Restriction has not expired as of the date of termination (other than a
termination by reason of Disability or death) shall terminate and be forfeited
immediately on the date of termination.  If the employment or directorship of a
Participant terminates by reason of the Participant's Disability or death, all
Awards or any portion thereof not yet vested or exercisable or whose Period of
Restriction has not expired as of the date of a Participant’s Disability or
death shall become immediately vested and/or exercisable on the date of
termination due to Disability or death.  If the employment or directorship of a
Participant terminates by reason of the Participant's Disability or death, the
Participant (or, if appropriate, the Participant's legal representative or
permitted transferee) may exercise such Participant’s rights under any
outstanding Award at any time on or prior to the earlier of the expiration date
of the Award or the expiration of six (6) months after the date of Disability or
death.
 
Unless otherwise determined by the Committee, an authorized leave of absence
pursuant to a written agreement or other leave entitling an Employee to
reemployment in a comparable position by law or rule shall not constitute a
termination of employment for purposes of the Plan unless the Employee does not
return at or before the end of the authorized leave or within the period for
which re-employment is guaranteed by law or rule.  For purposes of this Article,
a “termination” includes an event which causes a Participant to lose his
eligibility to participate in the Plan (e.g., an individual is employed by a
company that ceases to be a Subsidiary).  In the case of a consultant, the
meaning of “termination” or “termination of employment” includes the date that
the individual ceases to provide services to the Company or its
Subsidiaries.  In the case of a nonemployee director, the meaning of
“termination” includes the date that the individual ceases to be a director of
the Company or its Subsidiaries.

 
-10-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Committee shall have the authority to
prescribe different rules that apply upon the termination of employment of a
particular Participant, which shall be memorialized in the Participant’s
original or amended Award Agreement or similar document.
 
An Award that remains unexercised after the latest date it could have been
exercised under any of the foregoing provisions or under the terms of the Award
shall be forfeited.


Article 13. Change in Control


In the event of a Change in Control, unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchange or trading system, or
unless the Committee shall otherwise specify in the Award Agreement, the Board,
in its sole discretion, may:
 
 
(a)
elect to terminate Options or SARs in exchange for a cash payment equal to the
amount by which the Fair Market Value of the Shares subject to such Option or
SAR to the extent the Option or SAR has vested exceeds the exercise price with
respect to such Shares;

 
 
(b)
elect to terminate Options or SARs provided that each Participant is first
notified of and given the opportunity to exercise his or her vested Options or
SARs for a specified period of time (of not less than 15 days) from the date of
notification and before the Option or SAR is terminated;

 
 
(c)
permit Awards to be assumed by a new parent corporation or a successor
corporation (or its parent) and replaced with a comparable Award of the parent
corporation or successor corporation (or its parent);

 
 
(d)
amend an Award Agreement or take such other action with respect to an Award that
it deems appropriate; or

 
 
(e)
implement any combination of the foregoing.

 
Article 14. Amendment, Modification, and Termination
 
14.1        Amendment, Modification, and Termination. Subject to the terms of
the Plan, the Board may at any time and from time to time, alter, amend,
suspend, or terminate the Plan in whole or in part.
 
14.2        Awards Previously Granted. Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment, or modification of the Plan
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Participant holding such Award.
 
14.3        Shareholder Approval Required for Certain Amendments. Shareholder
approval will be required for any amendment of this Plan that does any of the
following: (a) increases the maximum number of Shares subject to this Plan; (b)
changes the designation of the class of persons eligible to receive ISOs under
this Plan; or (c) modifies this Plan in a manner that requires shareholder
approval under applicable law or the rules of a stock exchange or trading system
on which Shares are traded.

 
-11-

--------------------------------------------------------------------------------

 
 
Article 15. Withholding
 
The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes (including social security or social charges), domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan. The Participant may satisfy,
totally or in part, such Participant’s obligations pursuant to this Section 15
by electing to have Shares withheld, to redeliver Shares acquired under an
Award, or to deliver previously owned Shares that have been held for at least
six (6) months, provided that the election is made in writing on or prior to (i)
the date of exercise, in the case of Options and SARs, (ii) the date of payment,
in the case of Performance Units/Shares, and (iii) the expiration of the Period
of Restriction in the case of Restricted Stock.  Any election made under this
Section 15 may be disapproved by the Committee at any time in its sole
discretion.  If an election is disapproved by the Committee, the Participant
must satisfy his obligations pursuant to this paragraph in cash.


Article 16. Successors


All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
through merger, consolidation, or otherwise, of all or substantially all of the
business, stock and/or assets of the Company.
 
Article 17. General Provisions
 
17.1        Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
17.2        Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
17.3        Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
17.4        Securities Law Compliance. With respect to Insiders, transactions
under this Plan are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the Exchange Act, unless determined otherwise
by the Board. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.
 
17.5        Listing. The Company may use reasonable endeavors to register Shares
issued pursuant to Awards with the United States Securities and Exchange
Commission or to effect compliance with the registration, qualification, and
listing requirements of any state or foreign securities laws, stock exchange, or
trading system.
 
17.6        Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
17.7        No Additional Rights. Neither the Award nor any benefits arising
under this Plan shall constitute part of an employment contract between the
Participant and the Company or any Subsidiary, and accordingly, subject to
Section 14.2, this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to
liability on the part of the Company for severance payments.

 
-12-

--------------------------------------------------------------------------------

 

17.8        Noncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange or trading system.
 
17.9        Governing Law. The Plan and each Award Agreement shall be governed
by the laws of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.  Unless otherwise provided in
the Award Agreement, recipients of an Award under the Plan are deemed to submit
to the exclusive jurisdiction and venue of the federal or state courts whose
jurisdiction covers Little Rock, Arkansas, to resolve any and all issues that
may arise out of or relate to the Plan or any related Award Agreement.
 
17.10     Compliance with Code Section 409A.  No Award that is subject to
Section 409A of the Code shall provide for deferral of compensation that does
not comply with Section 409A of the Code, unless the Board, at the time of
grant, specifically provides that the Award is not intended to comply with
Section 409A of the Code.  Notwithstanding any provision in the Plan to the
contrary, with respect to any Award subject to Section 409A, distributions on
account of a separation from service may not be made to Key Employees before the
date which is six (6) months after the date of separation from service (or, if
earlier, the date of death of the employee).
 
Adopted:  May 7, 2008
Date of Shareholder Approval:  June 26, 2008


Amended:  January 27, 2010
Date of Shareholder Approval: November 18, 2010



 
ThermoEnergy Corporation
       
By:
//s/ Teodor Klowan, Jr.
   
Teodor Klowan, Jr.
   
Secretary

 
 
-13-

--------------------------------------------------------------------------------

 
 